NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5590-15T3

MARIO ALBERTO RECINOS,

        Petitioner-Appellant,

v.

BOARD OF TRUSTEES, POLICE AND
FIREMEN'S RETIREMENT SYSTEM,

     Respondent-Respondent.
______________________________

              Argued May 31, 2018 – Decided July 19, 2018

              Before    Judges    Haas,   Rothstadt,     and   Gooden
              Brown.

              On appeal from the Board of Trustees of the
              Police and Firemen's Retirement System, PFRS
              No. 3-10-42728.

              John Vincent Saykanic argued the cause for
              appellant.

              Danielle P. Schimmel, Deputy Attorney General,
              argued the cause for respondent (Gurbir S.
              Grewal, Attorney General, attorney; Melissa H.
              Raksa, Assistant Attorney General, of counsel;
              Danielle P. Schimmel, on the brief).

PER CURIAM
      In 2011, Mario Alberto Recinos retired from the Passaic County

Sheriff's Department (PCSD) as a Detective Lieutenant, concluding

a nearly twenty-nine year career in law enforcement.             He received

a   special   service    retirement    from   the   Police   and   Firemen's

Retirement System (PFRS).       After the required thirty-day break in

service, he resumed employment with PCSD, ultimately holding a

PFRS-eligible position without re-enrolling in PFRS.

      On August 10, 2015, the Division of Pensions and Benefits

(Division) cancelled his retirement pursuant to N.J.S.A. 43:16A-

15.3, effective December 1, 2011, re-enrolled him as of that date

in the PFRS as an active contributing member, and required him to

repay all pension payments he received after December 1, 2011, and

to pay back pension contributions on the salary he received from

eligible employment.      Recinos now appeals from the July 12, 2016

final agency decision of the Board of Trustees of the Police and

Firemen's Retirement System (Board), affirming the Division's

determination.    We affirm substantially for the reasons expressed

in the Board's comprehensive decision.

      As   background,    a   PFRS   member   cannot   receive     retirement

benefits based on prior service if currently employed in another

PFRS-eligible position.       If a PFRS retiree accepts new employment

in a PFRS-eligible position, his retirement benefits are cancelled



                                      2                               A-5590-15T3
until he retires again, and he is reenrolled in the PFRS.                 In that

regard, N.J.S.A. 43:16A-15.3(a) specifically provides:

            [I]f a former member of the retirement system
            who has been granted a retirement allowance
            for any cause other than disability, becomes
            employed again in a position which makes him
            eligible to be a member of the retirement
            system, his retirement allowance and the right
            to any death benefit as a result of his former
            membership, shall be canceled until he again
            retires.

                 Such person shall be reenrolled in the
            retirement system and shall contribute thereto
            at a rate based on his age at the time of
            reenrollment. . . . Upon            subsequent
            retirement   of  such   member,   his   former
            retirement allowance shall be reinstated based
            on his former membership.

     The Board approved Recinos' retirement application from PCSD,

notifying him and his employer in a March 14, 2011 letter that

"[i]f   [he]   return[ed]   to    public    employment       following      [his]

retirement, [he] must notify [the Division's] Office of Client

Services   immediately."        Recinos    began    receiving      his   monthly

retirement allowance of $8177.64 on July 1, 2011, representing the

benefit for June 2011.

     On    July   25,   2011,   Recinos    was     rehired    by   PCSD     as    a

"Keyboarding Clerk 1," at an annual salary of $41,120, and held

the position until November 30, 2011. On December 1, 2011, Recinos

was appointed Director of the Bureau of Narcotics at an annual

salary of $77,225.      He held that position until February 2, 2014,

                                     3                                    A-5590-15T3
and on February 3, 2014, Recinos was appointed Undersheriff of

PCSD at an annual salary of $90,000.    Recinos never informed the

Division of his post-retirement employment.

      After receiving an anonymous tip, the Division's Pensions

Fraud & Abuse Unit launched an investigation into Recinos' post-

retirement employment. On August 10, 2015, citing N.J.S.A. 43:16A-

15.3, N.J.S.A. 43:16A-3.1,1 and N.J.S.A. 40A:9-119.2,2 Investigator

Mark Casey notified Recinos that his PFRS retirement benefits



1
  N.J.S.A. 43:16A-3.1 deems certain positions "with administrative
or supervisory duties over policemen" as PFRS-eligible if a PFRS
member occupies that position within six months of his or her
prior service in a PFRS position.
2
    N.J.S.A. 40A:9-119.2 provides:

                The sheriff of any county may appoint any
           person who, at the time of his appointment,
           has: a. served for [ten] years or more as a
           law enforcement official, three years of which
           shall have been in a supervisory position that
           included    responsibilities   for    narcotic
           investigation or control activities; and b.
           has been certified by the Police Training
           Commission [(PTC)] as having completed a
           police training course at an approved police
           training school, pursuant to [N.J.S.A. 52:17B-
           66 to -77.6], as director of the bureau of
           narcotics, to serve for a term of one year
           without having to take a civil service
           examination.   The director of the bureau of
           narcotics shall have full police officer
           status, as is granted to other sheriff’s
           officers.



                                 4                          A-5590-15T3
would be suspended and that he was required to re-enroll in PFRS

as of December 1, 2011, when he returned to employment as Director

of Bureau of Narcotics, and to remain enrolled for the duration

of his employment as Undersheriff.   Casey's letter also required

Recinos to repay the pension benefits he received from December

1, 2011 through August 1, 2015, totaling $359,816.16, and pay

$30,901.81 in back pension contributions on the salary he received

for his post-retirement Passaic County PFRS employment.

     Recinos appealed the determination, and, on October 20, 2015,

Kristin Bell, another Pensions Fraud & Abuse Unit investigator,

sent him a revised determination. The revised determination relied

on the same statutory citations, with the exception of N.J.S.A.

43:16A-3.1. Citing N.J.A.C. 17:4-6.8(a)(1),3 Bell reached the same

conclusion as the initial determination and required the same

repayment of benefits and payment of back pension contributions.

     Recinos appealed to the Board, and, on March 16, 2016, the

Board issued its decision affirming Casey's and Bell's prior

determinations.   The Board specified that after he was appointed

as Director of Bureau of Narcotics, based on the requirements of


3
   N.J.A.C. 17:4-6.8(a)(1) provides that "[a] member . . . whose
retirement has become effective pursuant to N.J.A.C. 17:4-6.2, is
required to re-enroll in the [PFRS] pursuant to N.J.S.A. 43:16A-
15.3, regardless of whether the member is over age [thirty-five],
if . . . the member returns to the employment in a PFRS covered
position."

                                5                          A-5590-15T3
N.J.S.A. 40A:9-119.2, Recinos was required to re-enroll in PFRS.

The Board determined further that the position of Undersheriff was

eligible for PFRS membership pursuant to N.J.S.A. 43:16A-15.3.

The Board cancelled Recinos' retirement allowance, required his

re-enrollment in PFRS as an active contributing member effective

December 1, 2011, and ordered him to repay all pension benefits

and pay all back pension contributions since December 1, 2011.

      On May 4, 2016, Recinos requested that the Board reconsider

its   decision.     In   support   of       his   request,   he   submitted   the

purported expert report of Charles S. Meyers, a consultant of the

Vyanka Group, LLC.       In the report, Meyers stated

           Recinos' title was changed [from Keyboarding
           Clerk 1] to the appointed position of
           Director, Bureau of Narcotics, a position
           established by [N.J.S.A. 40A:9-119.2] and
           covered . . . by    a   New   Jersey    State
           administered retirement system other than the
           PFRS.   Recinos was already employed by the
           agency and his appointment to this new
           position was not a "re-employment" but rather
           an advance or promotion of an existing
           employee within the same employment unit.

Similarly, according to Meyers, on February 3, 2014, "Recinos was

advanced/promoted    to    the   position         of   Undersheriff."    Meyers

explained that:

                The advancement[s]/promotion[s] [were]
           allowed   because    Recinos'   original   re-
           employment was consistent with the rules in
           place at the time of his return to employment,
           the position[s] [were] covered by a New Jersey

                                        6                               A-5590-15T3
            State administered retirement system other
            than the PFRS, and Recinos had separated his
            original service more than 180 days prior to
            his appointment.

      On July 12, 2016, the Board denied Recinos' request for an

administrative hearing in the Office of Administrative Law (OAL)

pursuant to N.J.A.C. 17:1-1.5, because there were no disputed

questions     of   fact,   and   issued      its   Final     Administrative

Determination affirming the Division's August 10, 2015 decision.

The   Board    rejected    Meyers'       report,   finding    the   opinion

"unpersuasive" and "entitled to no weight," and finding Meyers

"unqualified." The Board noted that based on Recinos' submissions,

"Meyers [was] the former Warden of the Passaic County Jail and [a]

PFRS retiree," held various positions in the PCSD, and served as

County Business Administrator in 2011 and 2012.

      According to the Board, in his capacity as County Business

Administrator, on December 12, 2011, Meyers had emailed Aurus

Malloy of the Civil Service Commission (Commission) requesting a

current job description of the Director of Bureau of Narcotics

title, and inquiring which of two Director titles listed on the

Commission's website, 05891 or 07762, should be used for Recinos.

Although Malloy responded that 07762 was an unclassified position

for which the Commission did not have a job title, he provided a




                                     7                              A-5590-15T3
citation to N.J.S.A. 40A:9-119.2 as well as the text of the

statute.

     The Board explained that, as a result, Meyers' "purported

expert" opinion was "not independent," because Meyers "ha[d] a

direct conflict of interest as he [was] a fact witness in this

matter     since    he   corresponded       with   the . . . Commission"              on

Recinos' behalf.         Moreover, the Board pointed out that "Recinos

did not contact the Division to inquire about the consequences of

accepting    either      position,   and    thereby       did    not   rely    to   his

detriment    on    advice   or   information       from    the    Division."          In

specifically       addressing    Recinos'     assertion         that   he     and   his

employer "[had] been transparent in their actions through contact

with the State," the Board explained:

            [T]his contact was with the Civil Service
            Commission. The Board [did] not dispute that
            Mr. Recinos was hired in accordance with the
            Civil Service Commission's procedures, nor
            [did] the Board dispute Mr. Recinos' ability
            to hold these positions.      The issue [was]
            whether Mr. Recinos [had] to enroll in the
            PFRS as a result of taking these positions, a
            question within the authority of the PFRS
            Board and the Division. At no point did Mr.
            Recinos or [his employer] contact the Division
            when Mr. Recinos returned to post-retirement
            public employment, as required by the March
            14, 2011 letter approving Mr. Recinos'
            retirement.

     The Board determined that although the title of Director of

Bureau of Narcotics was "not included on the list of PFRS eligible

                                        8                                      A-5590-15T3
titles" on the Division's website and "is an unclassified position

under the rules of Civil Service," the position was, in fact,

"eligible for PFRS enrollment by its[] statutory definition,"

which "governs the position."     Specifically, under N.J.S.A. 40A:9-

119.2,   the   position   "requires    [ten]   years   or   more   as    a   law

enforcement official, three years of which are supervisory, [and]

PTC training."    Furthermore, "the Legislature determined that the

position 'shall have police officer status,[4] as is granted to

other sheriff's officers.'"5          Moreover, the Director will also




4
  For purposes of PFRS enrollment, a "policeman" is defined under
N.J.S.A. 43:16A-1(2)(a) as

           a permanent, full-time employee of a law
           enforcement unit . . . whose primary duties
           include the investigation, apprehension or
           detention of persons suspected or convicted
           of violating the criminal laws of the State
           and who . . . is authorized to carry a firearm
           while engaged in the actual performance of his
           official duties; . . . has police powers;
           . . . is required to complete successfully the
           [applicable] training requirements . . . ;
           and . . . is subject to the [applicable]
           physical and mental fitness requirements.

N.J.S.A. 43:16A-3 requires membership in PFRS "as a condition
of . . . employment." Under N.J.S.A. 43:16A-1.2(b) and N.J.A.C.
17:4-2.1, the Board determines whether a title meets the
requirements and whether the title is eligible for PFRS enrollment
when an employer submits a request for a title review.
5
   Under N.J.S.A. 40A:9-117.13, sheriff's officers are eligible
for enrollment in PFRS.

                                      9                                 A-5590-15T3
have "supervisory duties over sheriff's officers who themselves

are sworn police officers."

    Likewise, the Board determined that "for members in PFRS, the

position   of   Undersheriff   is    eligible   for   continued   PFRS

membership."    In making that determination, the Board relied on

N.J.S.A. 43:16A-3.5, which provides:

                Any member of the [PFRS] of New Jersey
           who has been or shall be elected to the
           position of sheriff or who has accepted or
           shall accept appointment to the office or
           position of undersheriff may, by written
           notification to the Director of the Division
           of Pensions and the county treasurer, elect
           to continue to be a member of the retirement
           system   while    serving   as    sheriff   or
           undersheriff and shall be deemed to have
           waived any and all benefits to which he would
           otherwise be entitled by eligibility for
           membership in the [PFRS].          The county
           treasurer shall make deductions from the
           salary of the sheriff or undersheriff and
           contributions on his behalf to the [PFRS] as
           is required by law for members of that system.

According to the Board, because

           Recinos was appointed Undersheriff of Passaic
           County without any break in service from his
           position as Director of Bureau of Narcotics,
           both     positions      with     the     same
           employer, . . . even if he had declined PFRS
           participation    [in    his    position    as
           Undersheriff], he was ineligible to collect
           any     pension     benefit     under     IRS
           rules . . . until he [had] a bona fide
           retirement from Passaic County pursuant to
           N.J.A.C. 17:1-17.14 (180 day break in service
           with no pre-arrangement to return).


                                10                            A-5590-15T3
     The Board acknowledged that "Recinos' retirement was bona

fide according to N.J.A.C. 17:4-6.2,"6 "that the required break in

service under the regulations in effect at that time                [were]

observed,"7 and that his non-PFRS keyboarding clerk position was

"not at issue."8   However, relying on the requirements of N.J.S.A.

43:16A-15.3 and the definition in N.J.S.A. 40A:9-119.2, the Board

rejected Recinos' contention that he "substantially complied with

the requirements for accepting post-retirement employment without

jeopardizing his retirement" in connection with the Director of

Bureau of Narcotics and Undersheriff positions.           The Board also

rejected Recinos' argument that his "service as a Sheriff's Officer

[was]   substantially   different    than   his   pre-retirement   job    in


6
    N.J.A.C. 17:4-6.2 provides that "[a] member's retirement
allowance shall not become due and payable until [thirty] days
after the date the Board approved the application for retirement
or one month after the date of the retirement, whichever is later."
7
   Recinos' June 1, 2011 retirement was deemed bona fide because
he observed the required thirty-day break in service before he was
rehired. N.J.A.C. 17:1-17.14, which extended the thirty-day break
in service requirement to 180 days before returning to work with
the same employer, was promulgated after these events transpired
and became effective March 9, 2012.        Moreover, because the
keyboarding position was not a PFRS-eligible position, no re-
enrollment requirement was triggered as a result of Recinos' post-
retirement employment in that position.
8
       N.J.S.A.   43:3C-1   prohibits   "a   former   member   of
any . . . retirement system . . . who has been granted a pension"
from enrolling in another retirement system if the former member
"becomes employed again in a position which makes him eligible to
be a member of" such other retirement system.

                                    11                             A-5590-15T3
Corrections" and should therefore not be subject to reenrollment

in PFRS.    The Board explained that

            the title of the covered employment is not
            controlling, and whether a post retirement
            PFRS position is similar or dissimilar to the
            prior position is also not controlling. The
            relevant fact is the position's eligibility
            for PFRS enrollment whether that position is
            located in corrections or police work or
            firefighting, and whether reenrollment is
            required   by   the   statute. . . . Recinos
            accepted the position of Director of the
            Bureau of Narcotics, a law enforcement
            position that required police training and
            granted law enforcement powers pursuant to
            N.J.S.A. 40A:9-119.2.     Acceptance of the
            Undersheriff position is a continuation in
            PFRS-covered employment, as permitted by
            N.J.S.A. 43:16A-3.5.    He continues in such
            employment through the present.

This appeal followed.

    On     appeal,    Recinos   raises   the   following   points   for   our

consideration:

            POINT I

            THE APPELLANT MR. RECINOS WAS NOT REQUIRED TO
            REENROLL IN THE [PFRS] NOR REQUIRED TO PAY
            BACK RETIREMENT BENEFITS HE HAS RECEIVED (AND
            TO MAKE PAYMENTS INTO THE PENSION SYSTEM)
            SINCE THERE IS INSUFFICIENT CREDIBLE EVIDENCE
            TO CONCLUDE THAT THE DIRECTOR OF THE BUREAU
            OF NARCOTICS IS A PFRS POSITION BY THE
            STATUTORY REQUIREMENTS AND DEFINITION IN
            N.J.S.A. 40A:9-119.2; NEITHER THE DIRECTOR
            POSITION (NOR THE UNDERSHERIFF POSITION)
            EXERCISES   "ADMINISTRATIVE   OR   SUPERVISORY
            DUTIES OVER POLICEMEN OR FIREMEN;" THE BOARD'S
            DECISION     IS     ARBITRARY,     CAPRICIOUS,
            UNREASONABLE, AND INCORRECT; AT THE VERY

                                    12                               A-5590-15T3
LEAST, THE MATTER SHOULD BE REMANDED FOR AN
EVIDENTIARY HEARING.

POINT II

EQUITY, FUNDAMENTAL FAIRNESS AND DUE PROCESS
(ALONG WITH NEW JERSEY STATE SUPREME COURT
DECISIONS INCLUDING RUVOLDT V. NOLAN, 63 N.J.
171 (1973) ALONG WITH DECISIONS OF THIS COURT
INCLUDING   [Knox    v.   Public   Employees'
Retirement System, No. A-1444-10T3 (App. Div.
Feb. 23, 2012)]) WARRANT A REVERSAL OF THE
BOARD'S   DECISION   AS  IT   IS   ARBITRARY,
CAPRICIOUS AND UNREASONABLE; AT THE VERY
LEAST, THE MATTER SHOULD BE REMANDED FOR AN
EVIDENTIARY HEARING.

POINT III

THE BOARD ERRED IN FINDING AS A FACTOR ITS
CONTENTION THAT MR. RECINOS DID NOT CONTACT
THE DIVISION.

POINT IV

MR. RECINOS HAS THE REQUISITE BREAKS IN
SERVICE WHICH WERE GREATER THAN [THIRTY] AND
180 DAYS AS TO ANY LAW ENFORCEMENT POSITION;
THE DECISION OF THE BOARD MUST BE REVERSED.

POINT V

THE ITEM OF FULL POLICE POWERS IS NOT A
QUESTION OF PENSIONABILITY AND SHOULD NOT
PREVENT MR. RECINOS FROM RECEIVING HIS PENSION
WHILE SERVING AS UNDERSHERIFF.

POINT VI

THE DECISION OF THE BOARD MUST BE REVERSED
SINCE THE POSITION OF UNDERSHERIFF IS NOT
LISTED ON ANY DOCUMENTS ISSUED BY THE PENSION
BOARD REGARDING PENSIONABLE POSITIONS.

POINT VII

                     13                          A-5590-15T3
THE BOARD COMMITTED REVERSIBLE ERROR BY
FINDING THAT THE EXPERT REPORT OF MR. MEYERS
"IS ENTITLED TO NO WEIGHT"; AT THE VERY LEAST,
THERE MUST BE A REMAND AND EVIDENTIARY HEARING
CONSIDERING    MR.   [MEYERS']    REPORT   AND
CONCLUSIONS.

POINT VIII

THE RETIREMENT PLAN PROVIDED BY THE STATE OF
NEW JERSEY TO POLICE OFFICERS AND FIREFIGHTERS
WHO ARE VESTED IN THE PLAN CREATES RIGHTS THAT
ARE PROTECTED BY THE UNITED STATES AND NEW
JERSEY CONSTITUTIONS (THOUGH RAISED BELOW BY
MR. RECINOS . . . THE BOARD DID NOT ADDRESS
THIS ISSUE).

POINT IX

THE POSITIONS OF THE DIRECTOR OF THE BUREAU
OF NARCOTICS AND UNDERSHERIFF ARE NOT PFRS-
ELIGIBLE POSITIONS BECAUSE THE TITLES DO NOT
APPEAR ON THE DIVISION'S WEBSITE AS AN
ELIGIBLE TITLE; NOR ARE THEY PERMANENT
POSITIONS BUT ARE INSTEAD AT-WILL UNCLASSIFIED
POSITIONS UNDER THE RULES OF CIVIL SERVICE
WHICH PROHIBIT REENROLLMENT OF MR. RECINOS
INTO THE [PFRS].

POINT X

THE   EVER-CHANGING   ILLEGITIMATE   THEORIES
PRESENTED BY THE DIVISION AND THE BOARD MADE
IT IMPOSSIBLE FOR MR. RECINOS TO DEFEND AND
PRESENT HIS CASE IN A PROPER MANNER; AT THE
VERY LEAST, THE MATTER MUST BE REMANDED FOR
AN EVIDENTIARY HEARING (NOT RAISED BELOW).

POINT XI

THE BOARD ERRED IN DENYING MR. RECINOS'
REQUEST FOR AN EVIDENTIARY ADMINISTRATIVE
HEARING PARTICULARLY IN LIGHT OF THE CONFUSION


                     14                          A-5590-15T3
              IN THE RECORD         SURROUNDING         MR.    RECINOS'
              POSITIONS.

       "Our review of administrative agency action is limited."

Russo v. Bd. of Trs., Police & Firemen's Ret. Sys., 206 N.J. 14,

27    (2011).         Reviewing   courts      presume    the     validity   of   the

"administrative agency's exercise of its statutorily delegated

responsibilities."           Lavezzi v. State, 219 N.J. 163, 171 (2014).

For those reasons, "an appellate court ordinarily should not

disturb an administrative agency's determinations or findings

unless there is a clear showing that (1) the agency did not follow

the    law;     (2)    the    decision     was   arbitrary,       capricious,      or

unreasonable; or (3) the decision was not supported by substantial

evidence."      In re Application of Virtua-West Jersey Hosp. Vorhees

for a Certificate of Need, 194 N.J. 413, 422 (2008).                    "The burden

of    demonstrating       that    the    agency's       action    was   arbitrary,

capricious or unreasonable rests upon the [party] challenging the

administrative action." In re Arenas, 385 N.J. Super. 440, 443-44

(App. Div. 2006).

       "[T]he test is not whether an appellate court would come to

the same conclusion if the original determination was its to make,

but rather whether the factfinder could reasonably so conclude

upon the proofs."        Brady v. Bd. of Review, 152 N.J. 197, 210 (1997)

(quoting Charatan v. Bd. of Review, 200 N.J. Super. 74, 79 (App.


                                         15                                 A-5590-15T3
Div.   1985)).      "Where . . . the     determination    is   founded    upon

sufficient credible evidence seen from the totality of the record

and on that record findings have been made and conclusions reached

involving     agency   expertise,   the    agency    decision    should     be

sustained."      Gerba v. Bd. of Trs., Pub. Emps.' Ret. Sys., 83 N.J.

174, 189 (1980).       That said, appellate courts review de novo an

agency's interpretation of a statute or case law.           Russo, 206 N.J.

at 27.

       Here, we are satisfied that the Board properly followed the

applicable law and its decision was neither arbitrary, capricious,

nor unreasonable, but rather supported by substantial evidence in

the record.      We affirm substantially for the reasons expressed by

the Board in its July 12, 2016 final decision.           We have considered

Recinos' contentions in light of the record and applicable legal

principles and conclude they are without sufficient merit to

warrant discussion in a written opinion.            R. 2:11-3(e)(1)(D) and

(E).

       Affirmed.




                                    16                              A-5590-15T3